Citation Nr: 0002861	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had verified active service from September 1964 
to August 1968 and from March 1975 to May 1978.  He 
reportedly had additional service from March 1972 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) Department of 
Veterans Affairs (VA) in which denied entitlement to service 
connection for hallux valgus, bilaterally, for right knee 
disability, for sinusitis and for an upper respiratory 
disability.  A notice of disagreement was received in 
February 1998.  A statement of the case was issued in March 
1998, and a substantive appeal was received that same month.  
The veteran testified at a personal hearing at the RO in June 
1998.

Entitlement to service connection for residuals of a left 
foot injury including hallux valgus, status post corrective 
surgery was established by a March 1998 rating decision.  
That action constituted a full grant of the benefit sought as 
to that issue, and it is no longer in appellate status. 


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of chronic right knee disability.  

2.  The claims file does not include medical evidence of a 
nexus between sinusitis and the veteran's military service.  

3.  The claims file does not include medical evidence of a 
nexus between a respiratory disability and the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

3.  The claim of entitlement to service connection for a 
respiratory disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Right Knee Disability

At his hearing in June 1998, the veteran asserted that right 
knee symptoms arose in connection with surgery afforded in 
service on his left foot.  He denied being provided any type 
of knee support but claimed to have been afforded APC's and 
Tylenol in service when he complained of knee pain.  

Service medical records show that the veteran was seen in 
serviced in May 1972 for complaints relating to the right 
knee and ankle.  He was given whirlpool treatment and light 
duty.  X-rays revealed no abnormalities.  On examination for 
reenlistment in February 1975, the veteran's lower 
extremities were clinically evaluated as normal.  He also had 
complaints of right knee pain in August 1975; however, the 
physical examination was totally negative except for slight 
tenderness along the right biceps tendon.  The impression was 
question of tendonitis.  Light duty was assigned, but the 
examiner commented that it was doubtful that he needed that.  
On examination in April 1978, the veteran's lower extremities 
were clinically evaluated as normal.  

At a January 1997 VA foot examination, he denied pain in the 
knee.  The examiner commented that the veteran had full range 
of motion in both knees without instability or tenderness.  
No medical diagnosis related to the right knee was reported 
by the examiner. 

While the evidence supports the veteran's contentions 
regarding right knee complaints during his military service, 
the Board must conclude that the claim is not well-grounded 
for lack of a medical diagnosis of current chronic right knee 
disability.  As noted earlier, to well ground a service 
connection claim, there must be a medical diagnosis of 
current disability.  The claims file does not include such a 
diagnosis.  While the veteran may feel that he has a right 
knee disorder, it has not been shown that he is competent to 
render a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Moreover, it would appear that even if 
there was a medical diagnosis of current right knee 
disability, the claim would still fail to meet the well-
grounded requirement of medical evidence of a nexus between 
such current disability and service.  In this regard, the 
right knee symptoms treated during service would appear to 
have been acute and transitory in nature as there is no 
medical evidence of continuing right knee symptoms during the 
latter part of the veteran's service or thereafter.  

Sinusitis Disability and Respiratory Disability

As reported in service medical records, the veteran was 
treated for colds, sinus problems and upper respiratory 
symptoms on several occasions during his military service.  
In March 1977, an impression of upper respiratory infection 
(URI) was provided, and the condition apparently resolved in 
a few days.  In October 1975, he was initially diagnosed with 
an URI and later diagnosed and treated for left lobe 
pneumonia.  On examination in April 1978, the veteran's lungs 
and chest and his sinuses were clinically evaluated as 
normal, and a chest X-ray was reported to be within normal 
limits.  

At his hearing in June 1998, the veteran reported that when 
he was last diagnosed with an URI, some three or four years 
earlier, that his physician told him had asthma or something.  
The veteran was last prescribed medication about three or 
four years prior to that hearing, and he testified that he 
was not taking any medication for the claimed condition at 
the time of the hearing.  He reported, however, having been 
hospitalized for pneumonia in service.  He further testified 
that no examiner had reported any association between 
pneumonia and the claimed URI. 

The veteran was afforded a nose and sinus examination in 
January 1997.  Impression was probably chronic sinusitis 
secondary to nasal allergy.  Confirmation by CT report was 
deemed necessary.  The examiner also gave the impression that 
the veteran was a chronic heavy smoker and considered that 
the latter condition was complicated by his probable 
sinusitis.  A VA trachea and bronchi examination was afforded 
on January 13, 1997, and the examiner reported the impression 
that the veteran had probable mild to moderate chronic 
obstructive pulmonary disease (COPD), history of sinusitis, 
history of bronchitis in the remote past and history of 
pneumonia in the remote past.  A pulmonary function test was 
afforded on January 28, 1997 with findings interpreted as 
normal.

The Board accepts the above-cited medical reports as 
reasonably showing medical diagnoses of sinusitis and chronic 
obstructive pulmonary disease.  However, what is nevertheless 
missing to well ground the sinusitis and respiratory 
disability issues is medical evidence of a link to service.  
It appears that no chronic sinus disability and/or chronic 
respiratory disability were demonstrated during service as 
the veteran's lungs, chest and sinuses were clinically 
evaluated as normal on examination in April 1978 shortly 
before discharge from service.  Moreover, the claims file 
does not otherwise contain medical evidence showing a 
continuity of pertinent symptomatology from service to the 
present, and there is also no medical opinion suggesting a 
link between either disorder and service.  The veteran's 
sinusitis and respiratory disabilities must therefore be 
viewed as not well-grounded under 38 U.S.C.A. § 5107(a). 

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well-ground 
these claims. 



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

